Title: To George Washington from Timothy Pickering, 11 December 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Decr 11. 1795.
          
          The Director of the Mint has prevailed on Joseph Richardson of the city of Philadelphia to accept of the office of Assayer. He has been well recommended to him by the President of the Bank of the United States & others, as well for his skill as his perfect integrity. He will serve until the United States can provide a substitute. The Director requests, if the President approves of him, that his name may be laid before the Senate for their advice & consent to the appointment. I am most respectfully sir your obt servt
          
            Timothy Pickering
          
        